Citation Nr: 0015410	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  98-12 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a left arm 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant served on active duty from August 1951 to 
August 1955.

The issue on appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in New Orleans, Louisiana, which, in pertinent part, 
denied the appellant's claim for service connection for 
"fracture of the left arm."  

A hearing was conducted at the RO in October 1999 before a 
local hearing officer.


FINDING OF FACT

There is no competent medical evidence of a relationship 
between the appellant's currently diagnosed status post 
fracture of the left distal humerus and his period of active 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a left arm fracture is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999).
The threshold question that must be answered in this case, 
however, is whether the appellant has presented a well-
grounded claim for service connection.  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  The appellant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The appellant must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
appellant had a chronic condition either in service or during 
an applicable presumption period and that the appellant still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id.

The appellant claims that he fractured his left arm in 1953 
in a truck accident in Japan.  He adds that as a result of 
this inservice injury he currently has a left arm disorder.  
Hence he may establish a well-grounded claim if the three 
elements set forth in Epps, supra, are satisfied or if 
chronicity or continuity of symptomatology is established.  
See Savage, 10 Vet. App. at 498.

Service medical records are negative for any complaint, 
treatment, or finding pertaining to a left arm injury.  Thus, 
the service medical records do not contain any competent 
evidence that a chronic disorder was present during service.  
In addition, no post-service treatment reports have been 
presented which demonstrate a relationship between the 
appellant's current left arm disorder and service.

Review of the record shows that the appellant submitted his 
original claim for the disorder at issue in October 1997.  As 
part of the claim, the appellant indicated that he broke is 
left arm as a result of his involvement in a truck accident 
in 1953 in Tokyo.  

The first documented complaints concerning a left arm 
disorder are shown as part of the report of VA orthopedic 
examination conducted in January 1998.  Review of the 
examination report shows that the appellant claimed to have 
been involved in a truck accident in "1963" at which time 
he fractured his left distal humerus.  The Board regards this 
reference to the year "1963" as merely a typographical 
error.  He added that his arm was then placed in a sling for 
approximately two months.  The appellant informed the 
examiner that he currently had difficulty moving his left arm 
at the elbow.  He denied any numbness or tingling.  He also 
noted that he had decreased left arm strength.  The appellant 
also indicated that he was not taking medication to treat his 
left arm problem, but that the pain increased in severity 
when he is required the use of strength to pick up an object.  

Range of motion testing is shown to have been conducted in 
the course of the examination.  Elbow flexion was reported as 
16 to 130, with both supination and pronation reported as 
"full."  Reports of x-ray studies, shown to have been 
conducted the same day as the examination, showed bony spur 
formation involving the olecranon process, with the remainder 
of the left elbow joint space described as unremarkable, and, 
in addition, a normal appearing left humerus.  The diagnosis 
was status post fracture of the left distal humerus due to a 
truck accident.  The report also noted that the appellant had 
since lost some range of motion in his elbow and some 
decreased strength with muscle atrophy in the forearm.  

As noted above, a hearing was conducted at the RO in October 
1999.  The appellant testified that while serving in the 
United States Navy, and stationed in "Yokosuka," Japan, 
sometime between 1953 and 1955, he was involved in a truck 
accident due to brake failure.  Following the accident, he 
stated that his arm was placed in a cast.  He added that 
about one week following the accident, at the time of his 
service discharge, his arm was still in a cast.  The 
appellant also stated that he removed the cast himself.  He 
further testified that he never sought treatment for his arm 
following his service separation.  

Also of record is a lay statement which was submitted by the 
appellant in the course of his October 1999 personal hearing.  
This statement is shown to have been written by a Navy 
"buddy" of the appellant's, who indicated that he was in 
the Navy from 1952 to 1954.  He added that while riding in a 
truck with the appellant it was discovered that the air 
breaks had a leak, upon which time they stopped the truck and 
disconnected a trailer which the truck was pulling.  It was 
further asserted that when he and the appellant arrived at 
the Army base near Mt. Fuji, the brakes completely went out, 
whereupon he, the "buddy," jumped from the truck.  He added 
that the appellant remained in the truck, and, to miss a 
gasoline dump, went down a cliff inside the truck.  As a 
result, it was noted, the appellant incurred injuries to his 
shoulder and arm. 

To summarize, the service medical records, which are not 
shown in any way to be incomplete, are devoid of any 
reference to the appellant having suffered a left arm injury 
during his period of service.  Also, while the appellant has 
stated that at the time of his service discharge in 1955 his 
arm was in a cast, review of a Report of Medical Examination, 
dated in July 1955, and conducted in conjunction with his 
service separation, makes no mention of either a left arm 
disorder or that the appellant's left arm was in a cast.  In 
addition, the appellant has also reported that he had never 
sought treatment for his left arm problems since his service 
separation, approximately 45 years ago.  
It is also again mentioned that the report of the above-
discussed January 1998 VA examination shows that the 
appellant provided the examiner with a history of incurring a 
truck accident in "1963," and included a diagnosis of 
status post fracture of the left distal humerus due to a 
truck accident.  However, evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute medical evidence of the required nexus.  LeShore 
v. Brown, 8 Vet. App. 407, 409 (1995).  This report, 
therefore, does not constitute competent evidence of a nexus 
between the appellant's current left arm complaints and 
service sufficient to well ground the claim currently on 
appeal.  Specifically, the Board finds that the report, to 
include the diagnosis, does not constitute "competent 
medical evidence" in which to satisfy the requirement set 
out by the Court in Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), where it was held that when the determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence is required as proof.  In addition, although 
the January 1998 VA diagnosis may be interpreted as 
concluding, in essence, that the appellant's current left arm 
complaints are causally related to his service, there was no 
indication in the medical statement that the examining 
physician formed his opinion as to service connection on a 
basis separate from the appellant's recitation of his own 
medical history and background service.  See Elkins v. Brown, 
5 Vet. App. 474 (1993) and Reonal v. Brown, 5 Vet. App. 458 
(1993).

The only evidence of a relationship between the appellant's 
left arm/elbow problems and service are lay statements, 
including the above-discussed medical history provided in 
January 1998 as well as testimony presented at his personal 
hearing, and those contained as part of the previously 
discussed "buddy" statement.  However, since the record 
does not reflect that either the appellant or his service 
"buddy" possess the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of a left arm disorder, these lay statements are 
not a sufficient predicate upon which to find his claim for 
service connection for left arm fracture residuals to be well 
grounded.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit, supra, at 93).

In conclusion, no medical evidence or opinion has been 
presented which effectively links the appellant's current 
left arm complaints, to include some limitation of motion, to 
service.  As a result, the Board can only conclude that the 
appellant's claim for service connection for residuals of a 
left arm fracture is not well grounded and must be denied.

Since the appellant's claim is not well grounded, the VA has 
no further duty to assist the appellant in developing the 
record to support his claim.  See Epps, 126 F.3d at 1469 
("[T]here is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well grounded' 
claim.").

The Board also is unaware of any information in this matter 
that would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground the 
appellant's claim.  See generally, McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  The Board views its discussion as 
sufficient to inform the appellant of the elements necessary 
to present a well-grounded claim for the benefit sought, and 
the reasons why the claim has been denied at this time.  See 
Robinette, supra.


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for left arm fracture residuals is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

